DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN106324799 of record).

Regarding claim 1, Chen discloses an imaging lens assembly comprising, sequentially from an object side of the imaging lens assembly to an image side of the imaging lens assembly along an optical axis, a first lens, a second lens, a third lens, a fourth lens, a fifth lens and a sixth lens, 5wherein (At least the sixth embodiment Figs. 6A-B and [0201]-[0215]): 
the first lens has a positive refractive power (610 [0212]); 
the second lens has a negative refractive power, and both of an object-side surface and an image-side surface of the second lens are concave surfaces 620 [0212]; 
the third lens has a positive refractive power, and an image-side surface of the 10third lens is a convex surface 630 [0212]; 
the fourth lens has a negative refractive power, and an object-side surface of the fourth lens is a concave surface 640 [0212]; 
each of the fifth lens and the sixth lens has a positive refractive power or a negative refractive power 650,660 and [0212]; and  
15a total effective focal length f of the imaging lens assembly and half of a diagonal length ImgH of an effective pixel area on an imaging plane of the imaging lens assembly satisfy 2.0 ≤ f/ImgH ≤ 3.0 (Fig. 6B where ImgH is 2.44 and [0212] where f is 6.64 giving 2.72).

Regarding claim 3, Chen discloses wherein a combined focal length f12 of the first lens and the second lens and a center thickness CT1 along the optical axis of the first lens satisfy 3 < f12/CT1 < 4.5 ([0212] where f12 = 4.21 and CT1 = .959 giving 4.4).

Regarding claim 4, Chen discloses herein a spaced distance T45 along 25the optical axis between the fourth lens and the fifth lens, a spaced distance T56 along the optical axis between the fifth lens and the sixth lens, and a sum of spaced distances ∑AT along the optical axis between two adjacent lenses of the first lens to the sixth lens satisfy 0.5 < (T45+T56)/ ∑AT < 0.9 ([0212] where T45 = 0.305, T56 = 0.905 and ∑AT = 1.794 giving 0.67).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 5, 7-8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen.

Regarding claim 2, Chen does not disclose wherein the total effective focal length f of the imaging lens assembly and a spaced distance T23 along the optical axis 20between the second lens and the third lens satisfy 8 < f/T23 < 12.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy the f/T23 condition, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art would have sought to reduce the focal length of the system motivated by reducing the size of the device.

Regarding claim 3, Chen does not disclose wherein a combined focal length f12 of the first lens and the second lens and a center thickness CT1 along the optical axis of the first lens satisfy 3 < f12/CT1 < 4.5.
However, Chen teaches f12/CT1 = 4.7 ([0212] where f12 = 4.5 and CT1 = 0.959 gives 4.69), which is close but not overlapping. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust f12 or CT1 to satisfy 3 < f12/CT1 < 4.5 since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to improve aberration correction.

Regarding claim 5, Chen does not disclose wherein a radius of curvature R6 of the 54image-side surface of the third lens and a radius of curvature R7 of the object-side surface of the fourth lens satisfy 0 < R6/R7 < 1.0.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy the R6/R7 condition, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art would have sought to adjust the shape of the third and/or fourth lenses motivated by improving image aberration correction.

Regarding claim 7, Chen does not disclose wherein the total effective focal length f of the imaging lens assembly and an effective focal length f4 of the fourth lens satisfy -1.5 < f/f4 < -1.0.
However, Chen teaches f/f4 = -0.97, which is a difference of 0.03 from the claimed range. A difference of only 0.03 is close but not overlapping.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the focal length of the system or the fourth lens to satisfy the expression above since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to improve image aberration correction.

Regarding claim 8, Chen does not disclose wherein the total effective focal length f of the imaging lens assembly, a radius of curvature R11 of an object-side surface of the sixth lens and a radius of curvature R 12 of an image-side surface of the sixth lens satisfy 0.5< |f/R11| + |f/R12| < 1.5.
However, Chen teaches |f/R11| + |f/R12| = 1.8, which is a difference of 0.3 from the claimed range. A difference of only 0.3 is close but not overlapping.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the shape of the sixth lens to satisfy the expression above since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to improve image aberration correction.

Regarding claim 9, Chen does not disclose wherein an effective focal length f of the imaging lens assembly, an effective focal length f5 of the fifth lens and an effective focal length f6 of the sixth lens satisfy 0.5 ≤ |f/f5|+|f/f6| ≤ 1.0.
However, Chen teaches |f/f5|+|f/f6| = 0.3 ([0212] where f = 6.64, f6 = -34.28 and f5 = -107.51), which is close but not overlapping. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust f, f5 or f6 to satisfy 0.5 ≤  |f/f5|+|f/f6| ≤ 1.0 since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to improve aberration correction.

Claims 6, 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kubota et al. (PGPUB 20160356989).

Regarding claim 6, Chen does not disclose wherein the total effective focal length f of the imaging lens assembly and an effective focal length f3 of the third lens satisfy 50.6 <f/f3<1.0.
However, Kubota teaches a similar lens system having the same power arrangement of +, -, +, -, -, - (Table 1) wherein f/f3 = 0.9 (Table 1 where f = 4.84 and f3 = 5.390).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Chen and Kubota such that the expression above was satisfied motivated by improving image aberration correction ([0031]).

Regarding claim 10, Chen does not disclose herein the total effective focal length f of the imaging lens assembly and an entrance pupil diameter EPD of the imaging lens assembly satisfy f/EPD < 2.5.
However, Kubota teaches a similar lens system having the same power arrangement of +, -, +, -, -, - (Table 1) wherein f/EPD = 2.2 (Table 1).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Chen and Kubota such that f/EPD < 2.5 was satisfied motivated by improving image quality for particular applications.

Regarding claim 11, Chen discloses an imaging lens assembly comprising, sequentially from an object side of the imaging lens assembly to an image side of the imaging lens assembly along an optical axis, a first lens, a second lens, a third lens, a fourth lens, a fifth lens and a sixth lens, wherein (At least the sixth embodiment Figs. 6A-B and [0201]-[0215]): 
the first lens has a positive refractive power (610 [0212]); 
the second lens has a negative refractive power, and both of an object-side surface and an image-side surface of the second lens are concave surfaces 620 [0212]; 
the third lens has a positive refractive power, and an image-side surface of the third lens is a convex surface 630 [0212]; 
the fourth lens has a negative refractive power, and an object-side surface of the fourth lens is a concave surface 640 [0212]; 
each of the fifth lens and the sixth lens has a positive refractive power or a negative refractive power 650,660 and [0212].
Chen does not disclose an effective focal length f of the imaging lens assembly, an effective focal length 5f5 of the fifth lens and an effective focal length f6 of the sixth lens satisfy 0.5 ≤ |f/f5|+ |f/f6| ≤ 1.0.  
However, Kubota teaches a similar lens system having the same power arrangement of +, -, +, -, -, - (Table 1) wherein |f/f5|+ |f/f6| = 0.58 (Table 1 where f = 4.84, f5 = -99.98 and f6 = -9.149).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Chen and Kubota such that 0.5 ≤ |f/f5|+ |f/f6| ≤ 1.0 was satisfied motivated by improving image aberration correction ([0059]).

Regarding claim 12, modified Chen discloses wherein a combined focal length f12 of the first lens and the second lens and a center thickness CT1 along the optical axis of the first lens satisfy 3 < f12/CT1 < 4.5 ([0212] where f12 = 4.21 and CT1 = .959 giving 4.4).

Regarding claim 13, modified Chen does not disclose wherein the total effective focal length f of the imaging lens assembly and an effective focal length f3 of the third lens satisfy 0.6 <f/f3<1.0 (Table 1 of Kubota where f = 4.84 and f3 = 5.390 giving 0.9).

Regarding claim 14, modified Chen does not disclose wherein the total effective focal length f of the imaging lens assembly and a spaced distance T23 along the optical axis between the second lens and the third lens satisfy 8 < f/T23 < 12.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy the f/T23 condition, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art would have sought to reduce the focal length of the system motivated by reducing the size of the device.

Regarding claim 15, modified Chen discloses wherein the total effective focal length f of the imaging lens assembly and a radius of curvature R2 of an image-side surface of the first lens satisfy -1.0 < f/R2 < 0 ([0212] where f = 6.64 and R2 = -16.378 giving -0.4).

Regarding claim 16, modified Chen discloses wherein a radius of curvature R5 of 20an object-side surface of the third lens and a radius of curvature R8 of an image-side surface of the fourth lens satisfy -1.5 < R5/R8 < -0.5 ([0212] where R5 = -20.548 and R8 = 18.302 giving -1.12).
Regarding claim 17, modified Chen does not disclose wherein a radius of curvature R6 of the image-side surface of the third lens and a radius of curvature R7 of the object-side surface of the fourth lens satisfy 0 < R6/R7 < 1.0.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy the R6/R7 condition, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art would have sought to adjust the shape of the third and/or fourth lenses motivated by improving image aberration correction.

Regarding claim 18, modified Chen discloses wherein the total effective focal length f of the imaging lens assembly, a radius of curvature R9 of an object-side surface of the fifth lens and a radius of curvature R10 of an image-side surface of the fifth lens satisfy |f/R9|+|f/R10| < 1.2 ([0212] where f = 6.64, R9 = 14.846 and R10 = 11.74 giving 1.01).

Regarding claim 19, modified Chen discloses wherein the total effective focal length f of the imaging lens assembly, a radius of curvature R9 of an object-side surface of the fifth lens and a radius of curvature R10 of an image-side surface of the fifth lens satisfy |f/R9| +|f/R10| < 1.2 ([0212] where f = 6.64, R9 = 14.846 and R10 = 11.740 giving 1.01)… Regarding claim 8, Chen does not disclose wherein the total effective focal length f of the imaging lens assembly, a radius of curvature R11 of an object-side surface of the sixth lens and a radius of curvature R 12 of an image-side surface of the sixth lens satisfy 0.5 < lf/R11| + lf/R12| < 1.5.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination.  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust f, R11 or R12 to satisfy 0.5 < lf/R11| + lf/R12| < 1.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). One of ordinary skill in the art would have been motivated at the time the invention was made to modify f, R11 or R12 to improve aberration correction.

Regarding claim 20, modified Chen does not disclose herein the total effective focal length f of the imaging lens assembly and an entrance pupil diameter EPD of the imaging lens assembly satisfy f/EPD < 2.5 (Table 1 of Kubota).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872